FILED
                            NOT FOR PUBLICATION                                JUN 15 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT E. CHATMAN,                               No. 10-17884

               Plaintiff - Appellant,            D.C. No. 4:09-cv-04723-CW

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                              Submitted May 7, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges

       Robert Chatman appeals pro se the district court’s grant of summary

judgment in favor of the Commissioner of Social Security. The district court

affirmed the Commissioner’s decision requiring Chatman to repay $2,566.42 in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
overpaid supplemental security income (SSI) benefits he received under Title XVI

of the Social Security Act. Chatman contends the Commissioner improperly

refused to waive recovery of the overpaid benefits. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      We review de novo the district court’s grant of summary judgment.

Anderson v. Sullivan, 914 F.2d 1121, 1122 (9th Cir. 1990). The Commissioner’s

refusal to waive recovery of overpaid social security benefits must be affirmed if

the Commissioner’s findings of fact are supported by substantial evidence and the

proper legal standards were applied. Id.

      The regulations permit the Commissioner to waive recovery of overpaid

benefits under certain circumstances provided the “overpaid individual was

without fault in connection with an overpayment.” 20 C.F.R. § 416.550(a).

Anderson, 914 F.2d at 1122. An overpaid individual is at fault if the incorrect

payment resulted from the individual’s failure to furnish information which he

knew or should have known was material. 20 C.F.R. § 416.552. The overpaid

individual bears the burden of proving he was without fault. McCarthy v. Apfel,

221 F.3d 1119, 1126 (9th Cir. 2000); Anderson, 914 F.2d at 1122.

      Substantial evidence supports the Commissioner’s conclusion that Chatman

was overpaid SSI benefits because he failed to report income from wages and


                                           2
workers’ compensation in a timely manner. Chatman received SSI benefits

totaling $2,566.42 for the months of May 2003 through February 2004 while

simultaneously receiving wages and workers’ compensation benefits that made

him ineligible for those SSI benefits. Chatman did not report his wages until after

the Commissioner requested payroll information from his employer in January

2004 and did not report his workers’ compensation until he requested a waiver on

March 28, 2004, several months after those payments began. Although Chatman

alleges he made timely reports to the Commissioner, he offers no credible evidence

to satisfy his burden of proof.

      Substantial evidence supports the Commissioner’s conclusion that Chatman

knew or should have known he was required to report his wages and workers’

compensation. Chatman had sufficient mental ability and educational achievement

to maintain employment as a substitute teacher and teacher’s aide. He was able to

understand and comply with the requirements for obtaining benefits under a variety

of government programs. He received notices of the requirement to report changes

in income and had the capacity to read and understand them. His experience with

previous overpayments gave him notice that increases in income were material.

These circumstances reasonably support the ALJ’s inference that Chatman knew or

should have known his wages and workers’ compensation payments were material.


                                         3
         We have reviewed Chatman’s other contentions and determine that they lack

merit.

         The Commissioner applied the proper standard for determining whether

Chatman was entitled to a waiver and his findings are supported by substantial

evidence. The district court’s judgment is AFFIRMED.




                                          4